DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 is being considered by the examiner.

Preliminary Amendment
The preliminary amendment filed on 04/16/2020 of the specification and the claims is acknowledged. Claims 1-10 and 15-24 are currently pending. Claims 11-14 and 25-28 are cancelled. The applicant amends the priority claim for the PCT into the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 15-17, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolford et al. (U.S. Patent No. 9,613,536) hereinafter Wolford.

Regarding claim 1, Wolford discloses an unmanned aerial system (UAS) configured to execute a mission planned by a UAS traffic management (UTM) system [see Figure 1A - depicts a UAS (aerial vehicle) 110 and UTM (ground control station) 130, and see Column 6 lines 30-36 - discusses that the ground control station sends FMS flight plan data to the aerial vehicle], the UAS comprising:

    PNG
    media_image1.png
    410
    376
    media_image1.png
    Greyscale

Figure 1A of Wolford

one or more propellers driven by a motor [see Figure 1A above- depicts a UAS (drones have propellers driven by a motor)];
an antenna [see Column 6 lines 44-45 - discusses a communication system (of UAS) includes an antenna on the aerial vehicle]; and 
a processor operatively coupled to the antenna [see Figure 1A above - depicts the communication system 111 connected to a computing device (processor) 112]; 
the antenna and the processor configured to 
receive a mission planning response message from the UTM [see Column 6 lines 30-37 - discusses that the communication system of the UAS sends FMS flight plan data to the ground control station, see Column 8 lines 22-32 - discusses the ground control station sends FMS flight plan data to the UAS (discusses that the data is bidirectionally exchanged)], the mission planning response message comprising a sequence of waypoints in an airspace [see Column 6 lines 30-36 - discusses that the ground control station sends FMS flight plan data (see Column 23 lines 8-16 - discuss that the flight plan data is waypoints and legs) to the aerial vehicle], 
a dynamic path conforming profile (PCP) [see Column 23 lines 8-28 and see Column 28 lines 40-42 -  discusses that a flight plan in the FMS is measured for determining synchronization error between waypoints for managing data links (communication between FMSs of UAS and ground control)] and 
a dynamic required navigation performance (RNP) value for each of the waypoints [Column 23 lines 39-50 - discusses that the FMS (of ground control station) exchanges RNP information with the FMS (of UAS), the RNP being where the UAS should be on a path (via when going through terminators (waypoints) along legs of path)] and 
a configuration of one or more trigger events [see Column 23 lines 39-44 - discusses scheduling a sending of data when one or more parameters occurs (trigger event) with regard to the RNP]; and 
the antenna and processor further configured to 
monitor at least the RNP value in one or more time intervals [see Column 22 lines 65-67 and Column 23 lines 1-7 - discusses that the FMS (of UAS) monitors the RNP for determining an acceptable synchronization error (over a flight duration of the UAS along a route)] to determine if a trigger event of the one or more trigger event occurs [see Column 23 lines 39-44 - discusses scheduling a sending of data when one or more parameters occurs (trigger event)]; 
the antenna and the processor configured to 
transmit a path conformance status report to the UTM upon determining that the trigger event has occurred [see Column 23 lines 29-56 - discusses that the UAS sends information (FMS data) to the ground control station based on one or more parameters of the UAS associated with the RNP value (for synchronization)], 
the path conformance status report indicating conformance to one or more parameters specified in the PCP [see Column 11 lines 17-32 - discusses FMS data comprising speed, position, altitude, the parameters are sent to the ground control station, the information would indicate which FMS data is the same (conforming) and what is not (see Column 12 lines 45-60 and 64-67 – discusses that the display allows a ground control station (operator) to receive data from the FMS of the UAS, to (operator) monitor the data and to synchronize the (FMS) data of the UAS and ground control station – this allows the operator to view which data is in conformance (the same) before synchronization]. 

Regarding claim 2, Wolford discloses the invention with respect to claim 1. Wolford further discloses wherein the trigger event comprises an RNP value and an offset in a current time interval being further from a threshold value than an RNP value in one or more previous time intervals [see Column 28 lines 29-31 - discusses a threshold value for RNP, the RNP being the UAS contained within an area of navigation per unit of time (10 to the (-4) or 0.36 seconds), area of navigation for RNP being waypoints connected via legs - when the RNP is exceeded in this sense, the UAS RNP value has exceeded a previous time intervals RNP value].

Regarding claim 3, Wolford discloses the invention with respect to claim 1. Wolford further discloses wherein the trigger event comprises a duration of a non-navigation event, in which the UAS does not report to the UTM, exceeding a threshold duration [see Column 25 lines 25-39 - discusses a lost data link between the ground control station and the UAS, where the transmission rate is not acceptable (outside of threshold) for determining position of the UAS (UAS has weakened data link), and see Column 26 lines 30-35 - discusses reestablishing the link for data exchange at a future time, and see Column 27 lines 27-39 – discusses synchronizing the data (between UAS and ground control station) during a lost link].

Regarding claim 6, Wolford discloses the invention with respect to claim 1. Wolford further discloses wherein the trigger event comprises an RNP error for a current time interval exceeding a threshold more than a configured number of times [see Column 23 lines 57-62 - discusses when the RNP accuracy decreases (threshold exceeded) from a current position to a next waypoint, the schedule of transmission will transmit FMS data to the ground station (RNP accuracy on a decreasing trend along waypoints)].

Regarding claim 7, Wolford discloses the invention with respect to claim 1. Wolford further discloses wherein the trigger event comprises an absolute value of RNP error of the UAS exceeding a threshold error value [see Column 22 lines 52-67 and Column 23 lines 1-2- discusses an accuracy of an RNP value exceeding an error limit (threshold) and synchronizing the FMS data of the UAS and ground control systems].

Regarding claim 8, Wolford discloses the invention with respect to claim 1. Wolford further discloses wherein the one or more trigger events are included in the PCP [see Column 23 lines 44-56 - discusses that the required accuracy associated with the RNP value is shared between the UAS and ground control station (see Column 22 lines 58-67 - also used to determine synchronization error), "required accuracy" teaches that the one or more trigger events are included in the PCP because if aircraft did not conform to required accuracy, a trigger event is instantiated].

Regarding claim 9, Wolford discloses the invention with respect to claim 1. Wolford further discloses wherein the mission planning response message is generated based on a mission planning request sent by the UAS over a first interface [see Column 6 lines 30-37 - discusses that the communication system of the UAS sends FMS flight plan data to the ground control station through a communication link (information is bidirectionally exchanged), the data being synchronized between FMSs (UAS and ground control) for flight operations].

Regarding claim 10, Wolford discloses the invention with respect to claim 1. Wolford further discloses wherein the mission planning response message is generated based on a mission planning request sent by a UAS operator over a second interface [see Column 7 lines 28-29 - discusses that the UAS is interfaceable by a pilot (pilot sends FMS data to ground control station)].

Claims 15-17 and 20-24 are directed to essentially equal subject matter and are rejected applying Wolford.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wolford in view of BAE systems PLC et al. (European Publication No. 3,139,542) hereinafter Bae.

Regarding claim 4, Wolford discloses the invention with respect to claim 1. 
However, Wolford fails to disclose wherein the trigger event comprises a time duration between consecutive non-navigation events, in which the UAS does not report to the UTM, falling below a threshold time duration.

Bae discloses wherein a trigger event comprises a time duration between consecutive non-navigation events [see Paragraph 0044 - discusses that C2 (link between UAS and control station) exhibits (lost-recovered-lost-recovered) consecutive events where UAS loses connection with ground control (does not report to ground control back to back times)], in which a UAS does not report to a UTM, falling below a threshold time duration [see Paragraph 0043 – discusses a minimum (and maximum) threshold time duration that a connection needs to be reported, and see Paragraph 0045 – discusses a timer is initiated and when the C2 link does not return to normal (connected) within the timer, then a lost link is reported (falling below time duration)].
Bae suggests that a loss link (C2) in lost a platform (UAV) can continue flying with a pilot no longer available of the state and behavior of the aircraft, further the aircraft system does not know it has lost communication either. Bae suggests that the control station needs to make aware of the lost link and tell other platforms [see Paragraph 0005].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAS system as taught by Wolford to comprise a trigger event comprising a time duration between consecutive non-navigation events in which a UAS does not report to a UTM, falling below a threshold time duration as taught by Bae in order to notify a control station that the UAS has lost connection and to then notify other UASs in the area [Bae, see Paragraph 0005].

Claim 18 is directed to essentially equal subject matter and is rejected applying Wolford in view of Bae.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolford in view of Gonen et al. (U.S. Publication No. 2019/0108115 A1) hereinafter Gonen.

Regarding claim 5, Wolford discloses a trigger event comprising an RNP error exceeding a threshold error value.  However, Wolford is silent with respect to the RNP error being for a current time interval exceeding an average RNP error for one or more previous time intervals by a threshold value.
Gonen discloses a trigger event comprising an error for a current time interval exceeding an average error for one or more previous time intervals by a threshold error value [see Paragraph 0057].  Gonen teaches that this is a technique for identifying significant errors [see Paragraph 0052].
One of ordinary skill in the art would have found it obvious to substitute Gonen's teaching for identifying significant errors for Wolford's as a matter of design choice since it is a known error detection method for identifying values in data that exceeds a desired threshold.

Claim 19 is directed to essentially equal subject matter and is rejected applying Wolford in view of Gonen.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665